EXHIBIT 10.1

SUMMARY OF KEY TERMS OF COMPENSATION ARRANGEMENTS WITH PACIFICORP NAMED
EXECUTIVE OFFICERS

PacifiCorp’s named executive officers each receive an annual salary and
participate in health insurance and other benefit plans on the same basis as
other employees, as well as certain other benefit plans described in
PacifiCorp’s Annual Report on Form 10-K. The named executive officers are also
eligible for a cash incentive under the PacifiCorp Annual Incentive Plan (“AIP”)
and participate in the Deferred Share Program, an equity incentive component of
the AIP designed specifically for executive officers and senior management. In
addition, named executive officers participate in the Long Term Incentive Plan
(“LTIP”) of PacifiCorp’s parent company, Scottish Power plc (“ScottishPower”). A
copy of the LTIP is attached as Exhibit 12.6 to the ScottishPower Annual Report
on Form 20-F filed with the U.S. Securities and Exchange Commission on June 27,
2003. Awards under the Deferred Share Program and LTIP are determined as
percentages of base salary. The Deferred Share Program replaces the PacifiCorp
Stock Incentive Plan and ScottishPower Executive Share Option Plan 2001, from
which equity incentive awards have been made in past years to PacifiCorp named
executive officers. Copies of these plans are attached as Exhibit 12.5 and 12.7,
respectively, to the ScottishPower 20-F filed with the SEC on June 27, 2003.

Key elements of executive compensation for fiscal year ending March 31, 2006:

 

 

Name and Title

 

Fiscal 2006 Salary

 

2006 AIP
Maximum
Cash Incentive

 

2006 AIP
Maximum
Deferred Share
Incentive

 

2006 LTIP
Maximum
Award

 

 

Judith A. Johansen
President and Chief Executive Officer

 

$

790,000

 

75

%

 

25

%

 

75

%

 

 

Michael J. Pittman
Senior Vice President

 

 

345,000

 

100

 

 

25

 

 

60

 

 

 

Andrew P. Haller
Senior Vice President, General Counsel and Corporate Secretary

 

 

348,503

 

67.5

 

 

25

 

 

40

 

 

 

A. Richard Walje
Executive Vice President

 

 

330,811

 

60

 

 

20

 

 

60

 

 

 

Matthew R. Wright
Executive Vice President (a)

 

 

305,292

 

60

 

 

20

 

 

60

 

 

 

Richard D. Peach
Chief Financial Officer (b)

 

 

410,000

 

60

 

 

20

 

 

60

 

 


(a)

For the three-month period ending June 30, 2005, Mr. Wright will also receive
international assignee localization benefits, with an estimated value of $25,359
in the form of foreign service premium payments and housing and utilities
allowances.

(b)

Mr. Peach is expected to be a named executive officer for the year ending March
31, 2006. Additional information regarding the key terms of Mr. Peach’s
employment arrangements are summarized in Exhibit 10.1 to PacifiCorp’s Current
Report on Form 8-K, filed May 6, 2005, Commission File No. 1-5152, which is
incorporated herein by reference.

 

 


--------------------------------------------------------------------------------